DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 12/22/21, has been entered. 

3.  Claims 8, 11, 14, 15, 29-34, and 36-47 are pending. Claims 1-7, 9-10, 12-13, 16-28, and 35 are cancelled. Claims 45-47 are newly added. Claims 8, 11, 15, and 29 are amended. Claims 29-34 and 39-44 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/07/21. Claims 8, 11, 14, 15, 36-38, and 45-47 are under examination.
Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 08/23/21:
The objection of claim 11, found on page 3 at paragraph 5, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 8, 11, 14-15, and 35-38 under 35 U.S.C. 112(b) or 35 U.S.C.112 (pre-AlA), second paragraph, as being indefinite, found on page 4 at paragraph 7, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 8, 11, 14-15, and 35-38 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description, found on page 5 at paragraph 9, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 8, 11, 14-15, and 35-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement, found on page 15 at paragraph 10, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 8, 11, 14-15, and 35-38 under 35 U.S.C. 102(a)(1) as being anticipated by Tuk et al. 2011 (WO 2011/043654A1), found on page 24 at paragraph 13, is withdrawn in light of Applicant’s amendments thereto.

New Objections/Rejections Necessitated by Applicant’s Amendments
New Objection
5.  Newly added claim 46 is objected to because of the following informalities:  typos. Claim 46 recites “genusof” in line 2, instead of “genus of”; and has a period prior to the genus “Ruminococcus” (see below).  Appropriate correction is required.

    PNG
    media_image1.png
    286
    989
    media_image1.png
    Greyscale


New Rejection: Claim Rejections - 35 USC § 101
6.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.  Claims 8, 11, 14, 15, 36-38, and 45-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea: mental process) without significantly more. 
As amended, independent claims 8 and 11 each recite “...and diagnosing a dysbiosis by comparing the abundance of the at least 5 species of bacteria in the sample from the human subject to the abundance of the at least 5 species of bacteria in a sample derived from a reference population...” and independent claim 15 recites “...and determining a subtype of IBS by comparing the abundance of the at least 5 species of bacteria in the sample from the human subject to the abundance of the at least 5 species of bacteria in a sample derived from a reference population...”; emphases added. However, both amendments result in the claim(s) now being directed to an abstract idea (e.g. “comparing” in order to diagnose or determine is a mental process encompassing concepts performed in the human mind including observation, evaluation, judgement and/or opinion) based on laws of nature (i.e. the natural correlation(s) between the presence of naturally occurring microorganisms and dysbiosis in general, see claims 8 and 11, or IBS in particular, see claims 14, 15, and 38). 
Therefore, although the claims are drawn to a statutory category, i.e. a method; and thus, Step 1 of the subject matter eligibly analysis is yes; the claims are also directed to judicial exception(s), e.g., abstract ideas: the mental processes of observation, evaluation, judgements and/or opinions; and/or a natural phenomenon of naturally occurring microbes and the corresponding conditions (e.g. healthy state vs. disease state). Accordingly, Step 2A, prong 1, is also yes. 
The judicial exceptions are not integrated into a practical application because the positively recited step of “...determining the abundance...” is merely a pre-solution, data-gathering step necessary to conduct the subsequent mental steps of comparing, diagnosing, and/or determining with regards to the natural relationships between microbes and health status.  Further, the independent claim(s) encompass virtually all methods of detecting (i.e. all methods of “determining the abundance”) of these bacteria in all humans under all Ariosa Diagnostics Inc. et al. v. Sequenom Inc. No. 2014-1139, 2014-1144; June 12, 2015).   Furthermore, since there are no other required steps once the observation, evaluation, and/or judgements are made (i.e. following the step of “comparing” in order to diagnose or determine), nothing is actually done with the information gathered and, accordingly, the judicial exception is not integrated into a practical application of any kind but merely amounts to measuring naturally occurring organisms in a naturally occurring host and then thinking about it.  Nevertheless, it is also noted that merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea does not integrate a judicial exception into a practical application; see MPEP 2106.05(f).  Therefore, Step 2A, prong 2, is no. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the data gathering step (e.g. determining the abundance in claims 8, 11, 15 and newly added claims 45-47), is required to conduct the mental processes regarding the naturally occurring phenomena, but does not add a meaningful limitation to the method as it is insignificant extra-solution activity. There are no other elements in claims 8, 11, 14, 15, 38 or in newly added claims 45-47 that are not also judicial exceptions.  Dependent claims 36 and 37 merely specify the type of subject or type of sample, but do not add an additional element per se.  Therefore, Step 2B is no.  
Therefore, based upon consideration of all of the relevant factors with respect to the claims as a whole, as currently written, the claims are rejected as ineligible subject 

Conclusion
8. No claims are allowed.

9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
January 25, 2022